evidentiary hearing. See NRS 34.320; Smith, 107 Nev. at 77, 818 P.2d at
                851. Accordingly, we deny the petition. See NRAP 21(b)(1).
                            It is so ORDERED. 1




                                                                                          J.




                cc:   Hon. Ronald J. Israel, District Judge
                      Cuthbert E.A. Mack
                      Benjamin B. Childs
                      Eighth District Court Clerk




                       'In light of this order, we deny as moot petitioners' request for a stay
                of the August 21, 2014, hearing contained in the writ petition.



SUPREME COURT
        OF                                             2
     NEVADA


(0) 1947A